Citation Nr: 1740351	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-26 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a depressive disorder, including secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by: Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This case was previously before the Board in January 2017 and was remanded for further development.  

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's depressive disorder is proximately due to his service-connected disabilities, including erectile dysfunction.


CONCLUSION OF LAW

The criteria for service connection for a depressive disorder, claimed as secondary to previously service-connected disabilities, including erectile dysfunction, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

In ascertaining the competency of lay evidence, the Courts have generally held that while a layperson is competent to testify to his symptoms, a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  
A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Merits of the Claim

The Veteran contends that his depressive disorder is proximately due to his service-connected disabilities, including his erectile dysfunction.  The Veteran was diagnosed with a depressive disorder in August 2004.  The only remaining question is whether the Veteran's depressive disorder is proximately due to any of his service-connected disabilities.

The Veteran was afforded an examination for his depressive disorder in August 2004.  The examiner stated there was evidence that the Veteran developed a depressive disorder in 2000 after he stopped working.  The examiner stated there was no evidence that the Veteran's depressive disorder was precipitated by his service-connected chronic prostatitis and urethritis acting as a psychosocial stressor.  The examiner opined that the Veteran's depressive disorder, recurrent mild, was not caused by or a result of his service-connected disabilities.  The examiner based this opinion on his review of the clinical history of the Veteran.  However in his rationale, the examiner failed to take into account the Veteran's lay statements regarding his depressive disorder and how it related to his service-connected disabilities.  Therefore, the Board places relatively little probative weight on the examiner's rationale.

The Veteran was afforded an examination for his depressive disorder in April 2011.  The examiner, after reviewing the Veteran's record, opined that the Veteran's depressive disorder was due to and aggravated by his service-connected erectile dysfunction.  
The Veteran was afforded an examination for his depression in August 2011.  The examiner opined the Veteran's depression was not permanently aggravated by erectile dysfunction.  The examiner, after examining the record, explained that there was no evidence of psychiatric complaints or psychiatric treatment prior to military service, no psychiatric treatment or findings during service, and no psychiatric findings or treatment within one year after discharge from the military.  The examiner noted the Veteran sought psychiatric care in 2000, thirty years after his military discharge and five years after he developed the genitourinary condition that lead to his service-connected condition.  The examiner explained that a temporal relationship between the depressive disorder and the service-connected physical conditions was not established.  However, there is no temporal relationship requirement as described by the August 2011 examiner in order to establish service connection on a secondary basis.  Therefore, because the examiner's opinion was based on this temporal relationship, the Board places little probative weight on this causal opinion.

The Veteran was afforded an examination for his major depressive disorder in March 2015.  The examiner noted the Veteran first started to experience depressive symptoms in 2000 when he retired.  The examiner stated that this phase of life is one in which many people develop depressive symptoms.  The examiner reviewed the Veteran's record.  The examiner opined that the Veteran's neuropsychiatric condition bears no relationship whatsoever to his service-connected conditions nor was the neuropsychiatric condition aggravated by the service-connected medical conditions.  The March 2015 examiner opined that the Veteran's depression was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

The Board finds that the evidence as to whether the Veteran's diagnosed depressive disorder is proximately due to his service-connected disabilities is at least in equipoise.  The April 2011 examiner stated the Veteran's depressive disorder was proximately due to his service-connected disabilities while the March 2015 examiner stated it was not.  Therefore, the benefit of the doubt rule is applicable and service connection for a depressive disorder is granted.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).
ORDER

Service connection for a depressive disorder, including secondary to service-connected disabilities, is granted.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


